   Case 15-52823          Doc 243      Filed 01/27/19 Entered 01/28/19 01:05:03              Desc Imaged
                                      Certificate of Notice Page 1 of 4
                                   UNITED STATES BANKRUPTCY COURT
                                          Middle District of Georgia
                                              Macon Division

Bankruptcy Proceeding No.: 15−52823 AEC
Chapter: 11
Judge: Austin E. Carter

In Re:
   Register Communications, Inc.
   1691 Forsyth Street
   Macon, GA 31201
Debtor(s)

PLEASE TAKE NOTICE that a hearing will be held at

U.S. Bankruptcy Court − Macon, Courtroom B, 433 Cherry Street, Macon, GA 31201

on 2/14/19 at 10:00 AM

to consider and act upon the following:

233 − Motion to Sell Property Free and Clear of Liens. Fee Amount $181, filed by Debtor Register Communications,
Inc. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Boyer, Wesley)

235 − Response with opposition Objection of Green Bull Partners, LLC to Motion to Approve Sale of Property filed
by Creditor Green Bull Georgia Partners, LLC. (related document(s)233 Motion to Sell Property Free and Clear of
Liens) (McGoldrick, John)

236 − Response with opposition Limited Objection to Motion to Sell filed by Attorney McCallar Law Firm (related
document(s)233 Motion to Sell Property Free and Clear of Liens) (McCallar, C.)

Dated: 1/25/19
                                                         By the Court

                                                         Kyle George
                                                         Clerk, U.S. Bankruptcy Court
                                                         Document # 241 − 233, 235, 236
       Case 15-52823        Doc 243    Filed 01/27/19 Entered 01/28/19 01:05:03             Desc Imaged
                                      Certificate of Notice Page 2 of 4
                                      United States Bankruptcy Court
                                       Middle District of Georgia
In re:                                                                                 Case No. 15-52823-AEC
Register Communications, Inc.                                                          Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113G-5          User: vv                     Page 1 of 3                   Date Rcvd: Jan 25, 2019
                              Form ID: ntchrg              Total Noticed: 42


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 27, 2019.
db             +Register Communications, Inc.,     1691 Forsyth Street,    Macon, GA 31201-1494
aty            +Boyer Law Firm, L.L.C.,    c/o Wesley J Boyer,    348 Cotton Avenue,    Ste 200,
                 Macon, GA 31201-7305
aty            +C. James McCallar, Jr.,    McCallar Law Firm,    P.O. Box 9026,    Savannah, GA 31412-9026
aty            +McCallar Law Firm,    PO Box 9026,    Savannah, GA 31412-9026
aty            +Tiffany E. Caron,    McCallar Law Firm,    P.O. Box 9026,    Savannah, GA 31412-9026
aty            +Tiffany Elizabeth Caron,    McCallar Law Firm,    115 W. Oglethorpe Avenue,
                 Savannah, GA 31401-3657
cr             +Federal Communications Commission,     c/o United States Attorney’s Office,     P.O. Box 1702,
                 Macon, GA 31202-1702
cr             +Green Bull Georgia Partners, LLC.,     P.O. BOX 1606,    240 THIRD STREET,   MACON, GA 31201-3310
consult        +Heritage Capital Group, Inc.,     4417 Beach Boulevard, #302,    Jacksonville, FL 32207-9404
sp             +James, Bates, Brannan, Groover, LLC,     231 Riverside Drive,    Macon, GA 31201-3416
stkhld         +Janice J. Register,    208 Parkview Court,    Lizella, GA 31052-3621
stkhld         +Lowell L Register,    208 Parkview Court,    Lizella, GA 31052-3621
cr             +Macon-Bibb County Tax Commissioner,     Lisenby & Associates, LLC,    P.O. Box 4101,
                 Macon, GA 31208-4101
sp             +Tanner Bishop,    One Independent Drive,    Suite 1700,    Jacksonville, FL 32202-5015
sp             +Victor Smith Law Group, P.A.,     55 Fifth Street, NW,    Winter Haven, FL 33881-4672
cr             +Wilkinson Barker Knauer LLP,    c/o Law Offices of Henry F. Sewell, Jr.,     Suite 200,
                 3343 Peachtree Road,    Atlanta, GA 30326-1420
11107199       +Bibb County Tax Commissioner,     P.O. Box 4724,   Macon, GA 31208-4724
11173305       +De Lage Landen Financial Services,     1111 Old Eagle School Road,    Wayne, PA 19087-1453
11107202       +De Lage Landen Financial Services,     PO BOX 41602,    Philadelphia, PA 19101-1602
11109532        GREEN BULL GEORGIA PARTNERS, LLC,     c/o John T. McGoldrick, Jr.,    Martin Snow, LLP,
                 P.O. Box 1606,    Macon, Georgia 31202-1606
11107203       +Green Bull Georgia Partners, LLC,     526 E. Superior Ave., Suite 1200,
                 Cleveland, OH 44114-1902
11165882       +James-Bates-Brannan-Groover-LLP,     231 Riverside Dr., Suite 100,    Macon, GA 31201-3416
11107204       +Janice J. Register,    208 Park View,    Lizella, GA 31052-3621
11181213       +Janice Register,    208 Park View Court,    Lizella, GA 31052-3621
11107205       +Lowell L. Register,    208 Park View,    Lizella, GA 31052-3621
11110091       +Lowell L. Register,    Janice J. Register,    c/o Thomas C. James, III,
                 James Bates Brannan Groover LLP,     231 Riverside Drive, Suite 100,    Macon, GA 31201-3416
11181265       +Lowell L. Register, Sr.,    208 Park View Court,     Lizella, GA 31052-3621
11140006       +Macon-Bibb County Tax Commissioner,     c/o Blake Edwin Lisenby,    Lisenby & Associates, LLC,
                 P.O Box 4101,    Macon, GA 31208-4101
11641831       +P.O. Box 9026,    Savannah, GA 31412-9026
11107206        Pitney Bowes,    P.O. Box 371887,    Pittsburgh, PA 15250-7887
11107207       +Radio Peach, Inc.,    1691 Forsyth St.,    Macon, GA 31201-1407
11107208       +Radio Perry, Inc.,    1691 Forsyth St.,    Macon, GA 31201-1407
11107209       +The Accident Fund,    PO Box 40790,    Lansing, MI 48901-7990
11107210        The Hartford,    P.O. Box 660916,    Dallas, TX 75266-0916
11107211       +Thomas C. James, III,    James Bates Brannan Groover, LLP,     231 Riverside Dr., Suite 100,
                 Macon, GA 31201-3416
11265973       +Wilkinson Barker Knauer LLP,    c/o Henry F. Sewell, Jr.,
                 Law Offices of Henry F. Sewell, Jr., LLC,     Suite 200, 3343 Peachtree Road,
                 Atlanta, Georgia 30326-1420
11265986       +Wilkinson Barker Knauer LLP,    c/o Henry F. Sewell, Jr.,     Suite 200, 3343 Peachtree Road,
                 Atlanta, Georgia 30326-1420

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
intp            E-mail/Text: cio.bncmail@irs.gov Jan 25 2019 18:06:16       IRS,   Insolvency Unit,
                 P.O. Box 21125,    Philadelphia, PA 19114
intp            E-mail/Text: atlreorg@sec.gov Jan 25 2019 18:06:40       U.S. Securities and Exchange Commission,
                 Suite 1000,    3475 Lenox Road, NE,    Atlanta, GA 30326-1232
11107201       +E-mail/Text: CCICollectionsGlobalForms@cox.com Jan 25 2019 18:07:11       Cox Business,
                 P.O. Box 1259,    Dept. #103047,    Oaks, PA 19456-1259
11108014       +E-mail/Text: USTP.REGION21.MC.ECF@USDOJ.GOV Jan 25 2019 18:07:30       Office of U.S. Trustee,
                 c/o Robert G. Fenimore,    Trial Attorney,    440 MLK Jr. Blvd Ste 302,   Macon, GA 31201-7987
11108344       +E-mail/Text: USTP.REGION21.MC.ECF@USDOJ.GOV Jan 25 2019 18:07:29       Office of U.S. Trustee,
                 c/o Elizabeth A. Hardy,    Assistant U.S. Trustee,    440 MLK Jr. Blvd Ste 302,
                 Macon, GA 31201-7987
                                                                                              TOTAL: 5

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*            +James Bates Brannan Groover,    231 Riverside Drive,  Suite 100,    Macon, GA 31201-3416
11107200     ##+ComDoc,   P.O. Box 22728,    Savannah, GA 31403-2728
11123432     ##+Ray Rosenblum,   Media Broker/Consultant/Appraiser,   PO Box 38296,    Pittsburgh, PA 15238-8296
                                                                                             TOTALS: 0, * 1, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
         Case 15-52823            Doc 243        Filed 01/27/19 Entered 01/28/19 01:05:03                         Desc Imaged
                                                Certificate of Notice Page 3 of 4


District/off: 113G-5                  User: vv                           Page 2 of 3                          Date Rcvd: Jan 25, 2019
                                      Form ID: ntchrg                    Total Noticed: 42


              ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 25, 2019 at the address(es) listed below:
              Bernard Snell    on behalf of Creditor    Federal Communications Commission
               bernard.snell@usdoj.gov,
               USAGAM.ECF@usdoj.gov;terri.atkins@usdoj.gov;ashley.saylor-matthews@usdoj.gov
              Blake Edwin Lisenby    on behalf of Creditor    Macon-Bibb County Tax Commissioner
               blakelisenby@lisenbylaw.com
              C. James McCallar, Jr.    on behalf of Debtor    Register Communications, Inc.
               jmccallar@mccallarlawfirm.com, hollyb@mccallarlawfirm.com
              C. James McCallar, Jr.    on behalf of Attorney    McCallar Law Firm jmccallar@mccallarlawfirm.com,
               hollyb@mccallarlawfirm.com
              C. James McCallar, Jr.    on behalf of Plaintiff    Register Communications, Inc.
               jmccallar@mccallarlawfirm.com, hollyb@mccallarlawfirm.com
              Elizabeth A. Hardy   on behalf of U.S. Trustee     U.S. Trustee - MAC elizabeth.a.hardy@usdoj.gov,
               Ustp.region21.mc.ecf@usdoj.gov
              Henry F. Sewell, Jr.    on behalf of Creditor    Wilkinson Barker Knauer LLP hsewell@sewellfirm.com
              James Marx Sherman   on behalf of Defendant Audrey Morgan jsherman@seblaw.com, njames@seblaw.com
              James Marx Sherman   on behalf of Defendant     Southernaire Music Company jsherman@seblaw.com,
               njames@seblaw.com
              John T. McGoldrick, Jr.    on behalf of Defendant    Green Bull Georgia Partners, LLC.
               jtmcgoldrick@martinsnow.com, sjones@martinsnow.com
              John T. McGoldrick, Jr.    on behalf of Counter-Claimant Glenn C Pollack
               jtmcgoldrick@martinsnow.com, sjones@martinsnow.com
              John T. McGoldrick, Jr.    on behalf of Defendant Stephen J Latkovic jtmcgoldrick@martinsnow.com,
               sjones@martinsnow.com
              John T. McGoldrick, Jr.    on behalf of Counter-Claimant Stephen J Latkovic
               jtmcgoldrick@martinsnow.com, sjones@martinsnow.com
              John T. McGoldrick, Jr.    on behalf of Defendant Glenn C Pollack jtmcgoldrick@martinsnow.com,
               sjones@martinsnow.com
              John T. McGoldrick, Jr.    on behalf of Defendant    Green Bull Georgia Investors, LLC
               jtmcgoldrick@martinsnow.com, sjones@martinsnow.com
              John T. McGoldrick, Jr.    on behalf of Creditor    Green Bull Georgia Partners, LLC.
               jtmcgoldrick@martinsnow.com, sjones@martinsnow.com
              John T. McGoldrick, Jr.    on behalf of Counter-Claimant    Green Bull Georgia Partners, LLC
               jtmcgoldrick@martinsnow.com, sjones@martinsnow.com
              John T. McGoldrick, Jr.    on behalf of Defendant    Green Bull Georgia Partners, LLC
               jtmcgoldrick@martinsnow.com, sjones@martinsnow.com
              Robert G. Fenimore   on behalf of U.S. Trustee     U.S. Trustee - MAC robert.g.fenimore@usdoj.gov,
               Ustp.region21.mc.ecf@usdoj.gov
              Stuart Ellis Walker    on behalf of Defendant    Green Bull Georgia Partners, LLC
               sewalker@martinsnow.com
              Stuart Ellis Walker    on behalf of Defendant Glenn C Pollack sewalker@martinsnow.com
              Stuart Ellis Walker    on behalf of Defendant Stephen J Latkovic sewalker@martinsnow.com
              Stuart Ellis Walker    on behalf of Counter-Claimant    Green Bull Georgia Partners, LLC
               sewalker@martinsnow.com
              Stuart Ellis Walker    on behalf of Counter-Claimant Stephen J Latkovic sewalker@martinsnow.com
              Stuart Ellis Walker    on behalf of Counter-Claimant Glenn C Pollack sewalker@martinsnow.com
              Stuart Ellis Walker    on behalf of Creditor    Green Bull Georgia Partners, LLC.
               sewalker@martinsnow.com
              Thomas C. James, III    on behalf of Defendant Janice J. Register tjames@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Defendant James Register tjames@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Plaintiff    Radio Perry, Inc. tjames@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
       Case 15-52823       Doc 243     Filed 01/27/19 Entered 01/28/19 01:05:03            Desc Imaged
                                      Certificate of Notice Page 4 of 4


District/off: 113G-5          User: vv                    Page 3 of 3                  Date Rcvd: Jan 25, 2019
                              Form ID: ntchrg             Total Noticed: 42


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Thomas C. James, III    on behalf of Plaintiff    Register Communications, Inc.
               tjames@jamesbatesllp.com, mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Counter-Defendant Lowell L Register tjames@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Defendant Lowell L Register tjames@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Stockholder Lowell L Register tjames@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Counter-Defendant Janice J. Register tjames@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Plaintiff Janice J. Register tjames@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Plaintiff    Radio Peach, Inc. tjames@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Plaintiff Lowell L Register tjames@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Creditor   James Bates Brannan Groover
               tjames@jamesbatesllp.com, mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Plaintiff    Register’s Mobile Ads, Inc.
               tjames@jamesbatesllp.com, mgillespie@jamesbatesllp.com
              Thomas C. James, III    on behalf of Stockholder Janice J. Register tjames@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              Tiffany Elizabeth Caron    on behalf of Plaintiff    Register Communications, Inc.
               tiffany.caron@mccallarlawfirm.com, meagank@mccallarlawfirm.com;Sharon@mccallarlawfirm.com
              U.S. Trustee - MAC    Ustp.region21.mc.ecf@usdoj.gov
              Wesley J. Boyer    on behalf of Debtor   Register Communications, Inc. wes@boyerterry.com,
               r40028@notify.bestcase.com
              William P. Horkan    on behalf of Plaintiff Lowell L Register whorkan@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              William P. Horkan    on behalf of Defendant James Register whorkan@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              William P. Horkan    on behalf of Defendant Janice J. Register whorkan@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              William P. Horkan    on behalf of Defendant Lowell L Register whorkan@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
              William P. Horkan    on behalf of Plaintiff Janice J. Register whorkan@jamesbatesllp.com,
               mgillespie@jamesbatesllp.com
                                                                                              TOTAL: 48
